Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 4/15/2022 has been considered.
Claims 5, 14, 18, 20-21, 28, 31-35, 38-39 are cancelled. Claims 40-48 are added. Claims 1-4, 6-13, 15-17, 19, 22-27, 29-30, 36-46 are allowed.  Claims 47-48 are pending in this application and an action on the merits follows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 47-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding 47-48, under Step 2A, recites a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
Under Step 2A (prong 1), and taking claims 47 as representative recite:
apply a prediction module, by the one or more computer processors, to the inventory dataset to generate a prediction dataset comprising statistical distributions of the plurality of inventory variables having one or more future uncertainty levels..
apply an optimization module, by the one or more computer processors, to the prediction dataset, to determine future target levels for the one or more future uncertainty levels of the plurality of inventory variables for one or more constraint conditions…
generate a probabilistic graphical model based on the future target levels comprising the one or more reorder parameters of the different identifiable item types.
 
	Under step 2A (prong 1), the limitations above recite an abstract idea because they recite certain methods of organizing human activity (see: 2019 PEG, p. 52). This is because the above limitations of claim 47 recite the performance of commercial interactions including an activity, such as the procedure for optimizing inventory levels. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see again: 2019 PEG, p. 52). 
Secondly, at least some of the limitations of claim 47 recite mathematical concepts, such as mathematical formulas or equations, or mathematical calculations.  Accordingly, under step 2A (prong 1) claims is also understood to recite an abstract idea because the claim recites limitations that fall within the “Mathematical concepts” grouping of abstract ideas (see: 2019 PEG, p. 52).

Under Step 2A (prong 2), viewed individually or as a whole the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 47 recites additional elements, including computer, processors, storage devices, storage media. Although reciting additional elements, these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claims are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Even assuming arguendo steps of receiving, applying, generating... are taken as additional, these elements represent nothing more than extra-solution activity (e.g. data gathering, and/or data storage activity). Such activity is not sufficient to integrate the abstract idea into a practical application (see: 2019 PEG, p. 55). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claims 1, 27, 29 do not integrate the recited exception into a practical application (see again: 2019 PEG). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to claim 47 taken individually or as a whole the additional elements do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, and once again for the sake of argument considering receiving, processing …, etc. as additional, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network
storing and retrieving information in memory
performing repetitive calculations
With specific reference to processor, the Examiner reiterates that automation within claims stems primarily from “processor” (e.g. paragraph [0098], which can be a single core or multi core processor, or a plurality of processors for parallel processing, The computer system 701 also includes memory or memory location 710, The storage unit 715 can be a data storage unit (or data repository) for storing data, the network 730 can be the Internet, an internet and/or extranet, or an intranet and/or extranet that is in communication with the Internet, see Fig 7. ).
Even considered as an ordered combination (as a whole), the additional elements of claim 48 does not add anything further than when they are considered individually. 
Even considered as an ordered combination (as a whole), the additional elements of claim 48 does not add anything further than when they are considered individually. 
In view of the above, claims 47-48 do not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627